OFFlCE OF THE ArroRNEV   GENERAL.   STATE OF TEXAS

    JOHN CORNYN




                                                 December 8,1999




The Honorable Jim Solis                                  Opinion No. JC-0150
Chair, Committee on Economic            Development
Texas House of Representatives                           Re: Whether an ad valorem tax may be assessed
P.O. Box 2910                                            on travel trailers (RQ-0037-X)
Austin, Texas 78768-2910

Dear Representative      Solis:

        You have asked this office whether the imposition ofreal property taxes on travel trailers that
have been affixed to land constitutes impermissible double taxation.        While in our view the
ad valorem taxes which may be imposed upon such trailers are personalty taxes rather than real
property taxes, imposition ofad valorem taxes on such property does not constitute double taxation.

         The situation that concerns you is, as we understand it, the following. Winter residents of
the Rio Grande Valley, as well as “many members of the business community” live in travel trailers
for which they have had to pay “a sales tax and a motor vehicle registration.”          Letter from
Honorable     Jim Solis, Chair, Committee        on Economic      Development,   Texas House of
Representatives, to Honorable John Comyn, Texas Attorney General (Mar. 4, 1999) (on file with
Opinion Committee) [hereinafter “Request Letter”]. These mobile homes are frequently grounded
and equipped with such accoutrements as “rails, porches, or carports.” Id. The Cameron Appraisal
District taxes trailers that have been affixed to the land as real property pursuant to section
 1.04(3)(A) of the Tax Code.

        Apparently    some owners of such trailers regard the assessment of such taxes as
impermissible. To respond to these concerns, you have, on behalf ofthe appraisal district, requested
the views of this office.

        We note as a preliminary matter that the determination ofwhether any particular trailer has
become an improvement to real property for the purposes of section 1.04 of the Tax Code depends
upon factual questions which this office camrot answer in the opinion process. This determination,
in the first instance, is to be made by the appraisal district, which “is responsible for appraising
property in the district for ad valorem tax purposes of each taxing unit that imposes ad valorem taxes
on property in the district.” TEX. TAX CODE ANN. 5 6.01(b) (Vernon 1992).
The Honorable Jim Solis - Page 2                   (X-0150)




         Two subsections   of section 1.04(3)‘s definition of “improvement”     are potentially   relevant
in this context:

               (3) “Improvement”     means:

                    (A) a building, structure, fixture, or fence erected on or affixed
               to land; [or]

                    (B) a transportable structure that is designed to be occupied for
               residential or business purposes, whether or not it is affixed to land,
                ifthe owner ofthe structure owns the land on which it is located

Id. 5 1.04(3) (Vernon Supp. 1999) (emphasis added),

         However, as we understand it, you are concerned primarily with trailers that are installed in
trailer parks or courts, rather than on land owned by the trailer owner, and accordingly it is
subsection (A) that is generally relevant here.

        Pursuant to section 11 .Ol of the Tax Code:

                (a) All real and tangible personal property that this state has
               jurisdiction to tax is taxable unless exempt by law.

                (b) This state has jurisdiction   to tax real property if located in this
                state.

Id. 4 11.01(a), (b) (Vernon     1992). Real property means, inter alia, an improvement, see id.
5 1,04(2)(B); and improvement includes structures affixed to land, as we have seen. A letter
enclosed in the material submitted by the Cameron Appraisal District in connection with this request,
and drafted by the Property Tax Division of the Office of the Comptroller of Public Accounts,
explains that office’s view of the consequences of these provisions with respect to trailers: “A travel
trailer is exempt from taxation unless it is changed to be permanently affixed to the land rather than
movable. If the trailer becomes affixed to the land, it is considered taxable real estate.” Letter from
Mr. Dennis Hart, Operations and Information Services, Property Tax Division, Office of the
Comptroller, to Mr. Hubert Emerick (Nov. 16, 1998) (on file with Opinion Committee).

        The Comptroller of Public Accounts is charged with a variety of duties with respect to the
administration of the Property Tax Code, including the adoption of rules “establishing minimum
standards for the administration and operation of an appraisal district.” TEX. TAX CODE ANN.
5 5.03(a) (Vernon 1992); seegenerally id. ch. 5 (Vernon 1992 & Supp. 1999). A construction of a
statute by the administrative agency charged with its enforcement is entitled to great weight, so long
as it is reasonable and does not violate the statute’s plain language. See Texas Ass’n of Long
Distance Tel. Cm. v. Public Util. Comm’n. 798 S.W.2d 875, 884 (Tex. App.-Austin, 1990, writ
denied); seealso Texas Utils. Elec. Co. Y. Sharp, 962 S.W.2d 723,726 (Tex. App.-Austin 1998,pet.
The Honorable   Jim Solis - Page 3                 (JC-0150)




denied). In this instance, however, the view of the Comptroller’s office, while a correct construction
with respect to taxation oftrailers as real property, does not address all issues between trailer owners
and the appraisal district.

         Determining whether a particular piece of personal property has become an improvement
requires, as we have said, the resolution of factual questions. The issue to be considered is generally
the intent of the owner as evidenced by “the mode and sufficiency of annexation               [and] the
adaptation of the personalty to the use or purpose of the realty.” Reames v. Hawthorne-Seving, Inc.,
949 S.W.2d 758,761-62 (Tex. App.-Dallas 1997, pet. denied). The question ofthe owner’s intent
to make the attachment permanent cannot be determined by this office as a matter of law. Such
determinations are, as we have said, committed to the appraisal district, subject to the property
owner’s right ofprotest to the appraisal review board under section 41.41 of the Tax Code.

        However, as a matter of Texas law, it would appear that in the situation you describe, namely
the long-term placement of travel trailers on lots of land owned by another person, there are separate
taxable interests, but not two separate interests in real property.

         While we have been presented with no particular lease agreements between trailer park
operators and trailer owners, we think it safe to presume that trailer owners do not intend that, by
hooking up their trailers, they will cede ownership of them to the trailer park operators. (In the rare
instance where such was the case, the improvement would be taxable as real property to the trailer
park operator.) In instances in which improvements have been made to real property by a second
party who has a lease or easement arrangement with the owner of the property itself, by which the
lessee or possessor has a right to remove the improvement, it has been said that such improvements
“are severable for the purpose of taxation and are classified as personalty.” Tex. Att’y Gen. Op. No.
WW-691(1959) at 3. Thus, inLinglevilleIndep. Sch. Dist. Y. Valero Transmission Co., 763 S.W.2d
616, 618 (Tex. App.-Eastland      1989, writ denied), it was held that a 36-inch diameter gas pipeline
buried below normal plow depth had not become realty because the pipeline’s owner, in its
agreement with the right-of-way grantors under whose land the pipeline ran, specifically reserved
the right to remove the pipeline. Following the reasoning of the Valero case and Attorney General
Opinion WW-691, then, we conclude that a trailer attached to a leased lot, while an improvement
to real property, generally will remain the property ofthe person leasing the lot from the trailer park.
 Accordingly, such a trailer is taxable to the lessee of the lot, but as personalty rather than realty.

        We note that it appears that the view of the law taken by the Property Tax Division and the
Cameron Appraisal District, namely that the attachment of a trailer in this situation created two
separate taxable interests in real property, was at one point correct. Pursuant to chapter 560, General
and Special Laws of Texas, 61st Legislature, Regular Session (1969), article 7146 of the Revised
Civil Statutes was amended to read:

                         Real property for the purpose of taxation, shall be construed
                to include . forms of housing adaptable to motivation by a power
                cormected thereto commonly called ‘trailers’ or ‘mobile homes,’
                which are or can be used for residential, business, commercial, or
The Honorable   Jim Solis - Page 4                (JC-0150)




                offtce purposes       If the owner of the trailer or mobile home is not
                the owner of the land, the trailer or mobile home shall be rendered for
                taxation separately from the land and taxes assessed shall be a
                liability ofthe owner ofthe trailer or mobile home, and not a liability
                of the landowner.

Act ofMay 27, 1969,6lst Leg., R.S., ch. 560,§ 1, 1969 Tex. Gen. Laws 1710. However, in 1979,
as part of the general codification of revenue statutes into the Tax Code, article 7146 was repealed,
and this particular provision is not to be found in the later enactments. See Act of May 26, 1979,
66th Leg., R.S., ch. 841, $5 l-9, 1979 Tex. Gen. Laws 2217.

         Indeed, where the law speaks thereafter of trailers and mobile homes, it speaks of them as
personalty. Thus, chapter 302, article 4, section 1 of the General and Special Laws adopted by the
66th legislature, in exempting household goods and personal effects from ad valorem taxation,
defines such items as personalty, but excepts from this definition ofpersonal effects “amobile home
or similar vehicle designed for occupancy as a dwelling.” See Act ofMay 28,1979,66th Leg., R.S.,
ch. 302, art. 4, 5 1, 1979 Tex. Gen. Laws 680,687 (amending article 7150.2 ofthe Revised Civil
Statutes) (current version at TEX. TAX CODEANN. $ 11.14 (Vernon 1992)).

         This exception is the predecessor to the current section 11.14, which entitles a person to “an
exemption from taxation of all tangible personal property, other than manufactured homes, that the
person owns and that is not held or used for production of income.” TEX.TAX CODEANN. 5 11.14(a)
(Vernon 1992) (emphasis added). The constitutional warrant for this provision is the amendment
to article VIII, section 1 of the Texas Constitution approved by the voters on November 3, 1987,
which permitted the legislature to exempt from ad valorem taxation “all               tangible personal
property, except structures which are personal property and are used or occupied as residential
dwellings and except property held or used for the production of income.” TEX. CONST.art. VIII,
§ l(d)(2) (emphasis added).

         In our view, then, the trailers at issue here are personal property. Such trailers as constitute
“manufactured housing” are subject to ad valorem taxation and not exempted therefrom by section
11.14 of the Tax Code. (We note again, however, that the question of whether any particular trailer
is a unit of manufactured housing for the purposes of that section, see TEX. TAX CODE ANN.
5 11.14(b) (Vernon 1992), requires factual determinations which we cannot make in the opinion
process.)

         You question, however, whether it is permissible for such a trailer to be taxed when it has
 already, before being affixed, been subject to sales tax. You ask whether the owners of such trailers
 are “being wrongly taxed twice.” See Request Letter.

          No provision of the Texas Constitution expressly condemns double taxation. Article VIII,
 section l(a) of the Texas Constitution, requiring that “[tlaxation shall be equal and uniform,” is the
 constitutional principle invoked in cases concerning double taxation. See TEX. CONST. art. VIII,
 $ l(a). Under this provision, property taxes must be nondiscriminatory           and uniform in their
The Honorable   Jim Solis - Page 5                (X-0150)




incidence. See Smith v. Davis, 426 S.W.2d 827,833 (Tex. 1968). This requirement is satisfied, and
“assessments are equal and uniform within the meaning of the constitution” if such assessments are
equal and uniform with relation to other property in the county. Id. at 834. So far as appears from
your letter and the materials we have received concerning your request, no claim has been made that
the Cameron Appraisal District is selectively assessing property taxes against some trailer owners
and not others; rather the complaint appears to be that all affixed trailers are being taxed. Such a
practice, as Smith v. Davis makes clear, does not violate article VIII, section l(a).

         Nor would the practice violate article VIII, section l(a) if it could be shown to impose a
disproportionately higher burden on trailer owners than on other taxpayers, so long as the legislation
on which the practice was based was rationally related to a legitimate governmental goal and the
practice operated equally within each class. See Tandy Corp. v. Sharp, 872 S.W.2d 814,818 (Tex.
App.-Austin      1994, writ denied). The collection of ad valorem taxes on what have become,
essentially, units of housing would appear to be a legitimate governmental goal, particularly given
that both article VIII, section 1 of the Constitution and section 11.14 of the Tax Code specifically
authorize it.

          Further, the collection of such ad valorem taxes on such properties is not double taxation.
Double taxation, according to Black’s Law Dictionary, “does not include the imposition of different
taxes concurrently on the same property.” BLACK’S LAW DICTIONARY,441 (5th ed. 1979). Thus,
a person or business entity engaged in two or more businesses for which occupation taxes are levied
may be taxed on the same gross receipts for each if the “receipts are not apportioned between the
occupations or separated in some way.       without constituting double taxation.” Bullockv. Pioneer
Corp., 774 S.W.2d 302,305 (Tex. App.-Austin 1989, writ denied). Similarly, bothtransmission and
distribution of gas through a pipeline may be taxed at the same time because those activities, though
“for all practical purposes simultaneous,      . are essentially separable and distinct operations.” Id.
at 305. A sales tax is not the same as an ad valorem tax. Accordingly, no question ofimpermissible
double taxation arises in the situation you describe.
The Honorable Jim Solis - Page 6                 (JC-0150)




                                       SUMMARY

                        Assessment ofproperty taxes on travel trailers that constitute
               improvements to real property and are taxable as personalty is not,
               per se, impermissible double taxation.




                                              Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

James E. Tourtelott
Assistant Attorney General - Opinion Committee